Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 1 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

                       Case No: 1:18-cv-25106-Williams/McAliley


    United American Corporation,

                 Plaintiff,

          v.

    Bitmain, Inc., Saint Bitts LLC d/b/a
    Bitcoin.com, Roger Ver, Bitmain
    Technologies Ltd., Bitmain
    Technologies Holding Company, Jihan
    Wu, Payward Ventures, Inc. d/b/a
    Kraken, Jesse Powell, Amaury Sechet,
    Shammah Chancellor, and Jason Cox,

                 Defendants.


                      DEFENDANT ROGER VER’S REPLY
                     IN SUPPORT OF MOTION TO DISMISS

         Plaintiff United American Corporation (“United”) has not satisfied the plead-
   ing standards set forth in Federal Rule of Civil Procedure 8, and its Complaint runs
   afoul of Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal,
   556 U.S. 662 (2009). United makes three principal arguments in an effort to salvage
   its allegations against Defendant Roger Ver, only one of which is directed to the
   claims it asserts in this case. First, United claims that dismissals under Federal
   Rule of Civil Procedure 12(b)(6) are disfavored in antitrust cases. But there is no
   presumption against dismissal in antitrust cases; in Twombly, a controlling case
   that United never mentions, the Supreme Court directed lower courts to ensure
   that antitrust conspiracy allegations cross the plausibility threshold before, and not
   after, the parties go through discovery. Next, United asserts that it need not allege
   the particulars of Ver’s participation in the claimed conspiracy. But United cannot

                                           —1—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 2 of 11



   shirk its obligation to plead facts describing the “who with, what, where, and when”
   of Ver’s alleged wrongdoing. It is precisely because they elicit circumstantial evi-
   dence that antitrust courts ask those questions at the pleading stage. Finally,
   United insists that its Complaint nevertheless contains sufficient circumstantial ev-
   idence of that conspiracy—and Ver’s particular role in it—to survive review under
   Rule 12(b)(6). But none of its allegations permit a plausible inference of an unlawful
   agreement. United’s conclusory assertions are not a substitute for pleading eviden-
   tiary facts, and they can carry its claims no further. This Court should dismiss its
   Complaint with prejudice.1

                                       ARGUMENT

   I.    United’s attempt to narrow the scope of this Court’s review under
         Rule 12(b)(6) is unavailing.

         United begins by suggesting that this Court should approach Ver’s Motion to
   Dismiss gingerly because “Rule 12(b)(6) dismissals are particularly disfavored in
   fact-intensive antitrust cases.” Opp. at 2 (quoting Lakeland Reg’l Med. Ctr., Inc. v.
   Astellas US LLC, No. 10-2008, 2011 WL 3035226, at *3 (M.D. Fla. July 25, 2011),
   and citing Parsons v. Bright House Networks, No. 09-0267, 2010 WL 5094258, at
   *3–*4 (N.D. Ala. Feb. 10, 2010)). The cases that United cites distill that principle
   from the Eleventh Circuit’s opinion in Spanish Broadcasting Systems v. Clear
   Channel Communications, 376 F.3d 1065, 1070 (11th Cir. 2004).
         Spanish Broadcasting preceded Twombly—in the latter, the Supreme Court
   “explicitly retired the pleading standard” that the Eleventh Circuit applied in the
   former. Solomon v. Blue Cross & Blue Shield Ass’n, 574 F. Supp. 2d 1288, 1291
   (S.D. Fla. 2008) (noting that Twombly’s pleading standard replaced the “no set of

   1Cites to “DE” refer to the docket entries in this action. United’s Complaint (DE 1),
   Opposition (DE 103), and Ver’s Motion to Dismiss (DE 98) are abbreviated “Compl.,”
   “Opp.,” and “Mot.” respectively. Ver incorporates by reference the arguments con-
   tained in Defendant Shammah Chancellor’s Reply in Support of his Motion to Dis-
   miss (DE 50, renewed by DE 97) and presently addresses only those arguments
   raised by United’s Opposition to Ver’s Motion to Dismiss. Unless otherwise noted,
   all emphasis is added and internal citations and quotations are omitted.

                                           —2—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 3 of 11



   facts” standard from Conley v. Gibson, 355 U.S. 41 (1957)); cf. Spanish Broadcast-
   ing, 376 F.3d at 1070 (“The complaint should only be dismissed with prejudice if it
   appears beyond doubt that [the plaintiff] can prove no set of facts which would enti-
   tle it to relief.”). Unlike United—which looks to vestigial precedent to support its
   view that the “fact-intensive” nature of antitrust cases militates against dismissal—
   the Twombly Court cited the possibility of “a potentially massive factual contro-
   versy” as a reason “to insist upon some specificity in pleading” before discovery be-
   gins. 550 U.S. at 558.2 Applying Twombly, the Eleventh Circuit recently expressed
   that same concern. Quality Auto Painting Ctr. of Roselle, Inc. v. State Farm Indem.
   Co., 917 F.3d 1249, 1267 (11th Cir. 2019) (holding that allegations insufficiently
   suggestive of conspiracy “should not proceed directly past a motion to dismiss and
   into the expensive and settlement-inducing quagmire of antitrust discovery”) (citing
   Twombly, 550 U.S. at 566). Neither the Supreme Court nor the Eleventh Circuit
   countenance efforts to narrow the scope of review under Rule 12(b)(6).

   II.   United cannot argue away its obligation to raise a plausible
         inference of conspiracy.

         Rather than explain why its allegations are plausible despite its failure to
   plead evidentiary facts, United asks the Court to relieve it of that burden. It recog-
   nizes that among other pleading failures, it has not “described any particular com-
   munication between [Ver] and any other defendant to further the conspiracy,” Opp.
   at 3; does not identify “where,” “what about,” or “when” Ver purportedly colluded
   with others, Mot. at 4; and otherwise fails to plead any facts suggesting Ver’s “con-
   scious commitment to an unlawful scheme,” id. (quoting Duty Free Americas, Inc. v.




   2See id. at 559–60 (noting that “it is only by taking care to require allegations that
   reach the level suggesting conspiracy that we can hope to avoid the potentially enor-
   mous expense of discovery” in meritless antitrust conspiracy cases). The dissent in
   Twombly echoed the position that United adopts here. Id. at 586–57 (Stevens, J.,
   dissenting) (suggesting tension between majority’s pleading rule and precedent in
   antitrust cases indicating that “dismissals prior to giving the plaintiff ample oppor-
   tunity for discovery should be granted very sparingly”).

                                           —3—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 4 of 11



   Estee Lauder Cos., Inc., 946 F. Supp. 2d 1321, 1331 (S.D. Fla. 2013) ).3 Instead,
   United characterizes the answers to those questions as direct evidence of conspiracy
   and “precisely the kinds of details which . . . would likely be known only by the al-
   leged coconspirators, and hence should not be required in the complaint.” Opp. at 3
   (quoting N. Jackson Pharm., Inc. v. Express Scripts, Inc., 345 F. Supp. 2d 1279,
   1287–88 (N.D. Ala. 2004)). It asserts that its “Complaint contains sufficient circum-
   stantial evidence that Ver conspired with the other defendants in violation of the
   Sherman Act,” Opp. at 4, without pointing to any facts substantiating that conclu-
   sory assertion.
         United is wrong, and its confusion flows from ignoring the distinction be-
   tween direct and circumstantial evidence. “Direct evidence in a Section 1 conspiracy
   must be evidence that is explicit and requires no inferences to establish the proposi-
   tion or conclusion being asserted. . . . [W]ith direct evidence the fact finder is not re-
   quired to make inferences to establish facts.” In re Baby Food Antitrust Litig., 166
   F.3d 112, 118 (3d Cir. 1999). Circumstantial evidence is that which requires a court
   to draw “infer[ences] from the behavior of the alleged conspirators” and “reasonably
   tend[s] to exclude the possibility that the alleged conspirators acted independently.”
   Seagood Trading Corp. v. Jerrico, Inc., 924 F.2d 1555, 1574 (11th Cir. 1991).
         United does not dispute its failure to plead direct evidence of a conspiracy.
   And contrary to its arguments, United does not adequately plead circumstantial ev-
   idence either. As noted above, to support allegations based on circumstantial evi-
   dence, antitrust courts require Sherman Act plaintiffs to “give sufficient notice as to
   the ‘who,’ ‘what,’ ‘where,’ or ‘when’ of [their] conspiracy theories;” those circum-
   stances determine whether an inference of conspiracy is plausible. See Duty Free,
   946 F. Supp. 2d at 1332 (circumstantial evidence case); see also Twombly, 550 U.S.



   3 “[W]hen a plaintiff files an opposition to a dispositive motion and addresses only
   certain arguments raised by the defendant, a court may treat those arguments that
   the plaintiff failed to address as conceded.” Picktown Foods, LLC v. Tim Hortons
   USA, Inc., No. 17-cv-21072, 2017 WL 9854073, at *12 (S.D. Fla. Nov. 8, 2017) (quot-
   ing Glass v. Lahood, 786 F. Supp. 2d 189, 210 (D.D.C. 2011)).

                                            —4—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 5 of 11



   at 565 n.10 (requiring dismissal in a circumstantial evidence case because, inter
   alia, the complaint “furnishe[d] no clue as to which of the four [alleged conspirators]
   (much less which of their employees) supposedly agreed, or when and where the il-
   licit agreement took place”); Kendall v. Visa U.S.A. Inc., 518 F.3d 1042, 1048 (9th
   Cir. 2008) (affirming dismissal in circumstantial evidence antitrust conspiracy case
   because “the complaint does not answer the basic questions: who, did what, to
   whom (or with whom), where, and when?”).
          Answering those key questions is not, as United suggests, optional in a cir-
   cumstantial evidence case. Its failure to grapple with or even mention that key con-
   clusion from Twombly should tell the Court everything it needs to know. Similarly,
   its reliance on In re Delta/Airtran Baggage Fee Antitrust Litigation, 733 F. Supp. 2d
   1348, 1359–60 (N.D. Ga. 2010), is of no moment. Baggage Fee does not hold that a
   Section 1 plaintiff can overcome a motion to dismiss without pleading any facts sug-
   gesting that the alleged conspirator communicated with competitors, as is undisput-
   edly United’s position here. Opp. at 3. To the contrary, the Baggage Fee court looked
   for and identified specific facts in the plaintiffs’ complaint describing a series of “col-
   lusive communications . . . in speeches at industry conferences, announcements of
   future prices, statements on earnings calls, and in other public ways.” 733 F. Supp.
   2d at 1360. As that court recognized, asking a plaintiff to plausibly allege that the
   purported conspirators spoke to one another makes perfect sense, given that com-
   munications between competitors are a sine qua non for any viable conspiracy claim
   under the Sherman Act.
          United’s invocation of North Jackson Pharmacy, Inc. v. Express Scripts, Inc.,
   345 F. Supp. 2d 1279 (N.D. Ala. 2004), is similarly unavailing. Opp. at 3. North
   Jackson applied pre-Twombly notice pleading standards and rested on reasoning
   that the Supreme Court expressly addressed and rejected in Twombly. See Twombly
   v. Bell Atl. Corp., 425 F.3d 99, 114 n.9 (2d Cir. 2005) (quoting N. Jackson, 345 F.
   Supp. 2d at 1286), rev’d, 550 U.S. 544 (2007). The North Jackson court held that
   “[f]actual allegations in a complaint—even if ‘conclusory’—are sufficient if they al-
   low the defendant to understand the gist of the plaintiff’s claim, thereby making it

                                             —5—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 6 of 11



   possible to formulate a meaningful response.” Id. at 1285–86. Disagreeing, the
   Twombly Court held that “a conclusory allegation of agreement at some unidenti-
   fied point does not supply facts adequate to show illegality,” and all circumstantial
   allegations of conspiracy “need[] some setting suggesting the agreement necessary
   to make out a § 1 claim.” 550 U.S. at 557. Recent Eleventh Circuit precedent settles
   this question. Where the plaintiff does “not explain which of the challenged activi-
   ties occurred in concert and which occurred independently,” and fails to allege facts
   “actually . . . suggesting concerted action pursuant to a prior agreement,” a court
   cannot infer an agreement and should dismiss the complaint. Quality Auto Paint-
   ing, 917 F.3d at 1268. Because that description fits United’s Complaint perfectly,
   this Court should grant Ver’s Motion to Dismiss.

   III.   None of United’s allegations suggest Ver’s participation in, or the
          existence of, an antitrust conspiracy.

          United’s legal conclusions, including its assertion that “Ver and his company,
   Bitcoin.com, colluded with Jihan Wu and Bitmain,” Opp. at 4, are not a proxy for
   adequately pleaded facts. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the ele-
   ments of a cause of action, supported by mere conclusory statements, do not suf-
   fice.”). Even before the Supreme Court decided Twombly, antitrust courts held that
   “the price of entry, even to discovery, is for the plaintiff to allege a factual predicate
   concrete enough to warrant further proceedings, which may be costly and burden-
   some.” DM Research, Inc. v. College of Am. Pathologists, 170 F.3d 53, 55 (1st Cir.
   1999); see id. (“Conclusory allegations in a complaint, if they stand alone, are a dan-
   ger sign that the plaintiff is engaged in a fishing expedition.”). Here, conclusory as-
   sertions are all that United has to offer. None of its factual allegations with respect
   to Ver advance its conspiracy claim.
          First, United never explains how its allegation that “the Bitcoin ABC pool
   hashing power rose to a level that had not previously been seen” raises an inference
   of conspiracy. See Opp. 4 n.1. It does not even explain how this increase in activity
   “indicat[es] the intermittent deployment of ‘rented’ hashing,” Compl. ¶ 60, nor why
   that explanation for the increase is at all suggestive of an agreement between Ver,

                                            —6—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 7 of 11



   Bitcoin.com, Jihan Wu, or “Bitmain.” Moreover, United never addresses or rebuts
   Ver’s argument that the Complaint “does not even allege that Bitcoin.com (Ver’s
   company) competes with Jihan Wu or ‘Bitmain’ in a relevant antitrust market,” and
   in fact “seems to acknowledge that Bitmain is a supplier of hashing power to
   Bitcoin.com.” Mot. at 5; see Twombly, 550 U.S. at 567–68 (noting that pleadings
   were implausible in light of “obvious alternative explanation[s]” for the allegedly
   conspiratorial conduct); Picktown Foods, 2017 WL 9854073, at *12 (treating argu-
   ments not addressed in plaintiff’s opposition to motion to dismiss as conceded).
         Second, United fails to plead facts connecting Ver’s Twitter post to the al-
   leged conspiracy.4 It cites that post as the basis for its conclusion that “Ver himself
   took to Twitter to pat himself on the back on the unprecedented level of hashing
   power he brought to bear on the network upgrade.” Opp. at 4. The Court can decide
   for itself whether it agrees with United’s characterization of Ver’s tweet.5 But
   United does not dispute that Ver’s tweet omits any reference to “Bitmain” or “rent-
   ing” hash power; does not include any admission that Ver agreed with Bitmain to
   “rent” hashing power; and does not suggest that Ver or Bitcoin.com did anything in
   particular to cause the increase in hash rate. Far from evincing “parallel action
   . . . contrary to [Ver’s or Bitcoin.com’s] economic self-interest,” see Quality Auto
   Painting, 917 F.3d at 1261–62, Ver’s tweet was a straightforward observation on a
   market development, and does nothing to suggest unlawful concerted conduct ra-
   ther than independent action. Cf. Kleen Prods. LLC v. Int’l Paper, 276 F. Supp. 3d
   811, 841 (N.D. Ill. 2017) (“It should not be a mark of conspiracy to say what is true,
   already known by the audience, and articulated by countless third-party analysts,
   academicians, and jurists alike.”).


   4 Ver tweeted: “The Bitcoin.com pool now has more hash rate on it than the entire
   BCH network had earlier today. Bitcoin is cash for the world! #BitcoinCash
   #bitcoincashfork.” Compl. ¶ 62.
   5 E. Shore Markets, Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000)

   (“While we must take the facts in the light most favorable to the plaintiff, we need
   not accept the legal conclusions drawn from the facts. . . . [or] unwarranted infer-
   ences, unreasonable conclusions, or arguments.”)

                                            —7—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 8 of 11



          Third, the Complaint’s allegations as to Ver’s purported relationships with
   Kraken and the Bitcoin ABC developers who allegedly implemented a “checkpoint”
   are even more threadbare. Apart from its conclusory allegation that they “agreed to
   the entire scheme in advance,” Opp. at 5, United does not allege any facts connect-
   ing Ver and the Bitcoin ABC developers, much less those suggesting that they
   shared a “unity of purpose,” a “common design and understanding,” or a “meeting of
   minds in an unlawful arrangement.” See City of Tuscaloosa v. Harcros Chems., Inc.,
   158 F.3d 548, 569 (11th Cir. 1999). United’s allegations regarding Ver and Kra-
   ken—that Kraken was “established with the support of Ver,” and Ver is a “principal
   investor” in Kraken, Opp. 4–5—fare no better. Those allegations conflate corporate
   ownership with participation in an antitrust conspiracy and do nothing to render
   plausible United’s allegations as to the latter. See In re Processed Egg Prod. Anti-
   trust Litig., 821 F. Supp. 2d 709, 749 (E.D. Pa. 2011) (“[T]he mere fact that two cor-
   porations have common shareholders, officers or directors . . . does not impose liabil-
   ity on one for the torts of the other or its agents.”).
          Ultimately, none of United’s factual allegations nudge its conspiracy allega-
   tions “across the line from conceivable to plausible.” See Twombly, 550 U.S. at 570.
   In every respect that matters, they never leave the starting gate.

   IV.    United’s allegations in support of its unjust enrichment claim are
          deficient and warrant dismissal.

          United’s allegations in support of its unjust enrichment claim do not improve
   upon its Sherman Act pleadings. Ignoring essential elements of that cause of action,
   United asserts that its “collective efforts” and those of others who mined the Bitcoin
   network “created significant value” that was “taken” by Ver and the other Defend-
   ants who “received and retained the benefit obtained from their manipulative acts.”
   Opp. 6 (citations omitted). United says that it was “cut out of the network and lost
   the value of [its] investment.” Id. Many of these allegations are not cognizable be-
   cause they do not appear in the Complaint. Moody v. Ascenda USA Inc., No. 16-cv-
   60364-WPD, 2016 WL 4702681, at *5 (S.D. Fla. July 1, 2016) (“[P]laintiffs cannot
   amend their complaint through a response to a motion to dismiss.”). Even if they

                                             —8—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 9 of 11



   did appear in the Complaint, they would fail to state a claim.
         United asserts that the “benefit” it conferred on Ver was the “significant vol-
   ume and percentage of the blocks being mined on the blockchain.” Opp. 6. This alle-
   gation does not suggest that United “directly confer[ed] a benefit” on Ver and ac-
   cordingly fails as a matter of law. See Kopel v. Kopel, 229 So. 3d 812, 818 (Fla.
   2017). Moreover, as United recognizes, its Complaint alleges that “the value of the
   cryptocurrency has decreased,” Opp. 6, meaning that Ver necessarily lost value as a
   result of his purported participation in this scheme. See Compl. ¶ 77 (“The combined
   value of the forked currency is lower than the pre-fork currency.”). United does not
   respond to Ver’s other arguments about the elements missing from its unjust en-
   richment claim—it does not contend that Ver was aware that it had conferred a
   benefit on him, see Mot. at 7, nor that it would be inequitable for Ver to retain the
   alleged benefit under the circumstances. See Picktown Foods, 2017 WL 9854073, at
   *12 (treating arguments not addressed in plaintiff’s opposition to motion to dismiss
   as conceded). Both the factual allegations and legal theory underpinning United’s
   unjust enrichment claim fail as a matter of law.

                                      CONCLUSION

         For the reasons stated in Ver’s Motion to Dismiss and this Reply, the Court
   should dismiss United’s Complaint with prejudice.




                                           —9—
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 10 of 11



     Dated: October 30, 2019            Respectfully submitted,

                                        /s/ Melissa Pallett-Vasquez
                                        MELISSA C. PALLETT-VASQUEZ
                                        Florida Bar No. 715816
                                        mpallett@bilzin.com
                                        LORI P. LUSTRIN
                                        Florida Bar No. 59228
                                        llustrin@bilzin.com
                                        BILZIN SUMBERG BAENA PRICE &
                                        AXELROD LLP
                                        1450 Brickell Ave, Suite 2300
                                        Miami, Florida 33131
                                        Tel.: (305) 374-7580
                                        Fax: (305) 374-7593

                                        IAN SIMMONS (pro hac vice)
                                        isimmons@omm.com
                                        KATRINA ROBSON (pro hac vice)
                                        krobson@omm.com
                                        SERGEI ZASLAVSKY (pro hac vice)
                                        szaslavsky@omm.com
                                        ZHAO LIU (pro hac vice)
                                        zliu@omm.com
                                        BRIAN P. QUINN (pro hac vice)
                                        bquinn@omm.com
                                        PATRICK JONES (pro hac vice)
                                        pjones@omm.com
                                        O’MELVENY & MYERS LLP
                                        1625 Eye Street N.W.
                                        Washington, D.C. 20006
                                        Tel.: (202) 383-5300
                                        Fax: (202) 383-5414

                                        Attorneys for Defendants Jason Cox,
                                        Shammah Chancellor, and Roger Ver




                                     — 10 —
Case 1:18-cv-25106-KMW Document 110 Entered on FLSD Docket 10/30/2019 Page 11 of 11



                              CERTIFICATE OF SERVICE

          I hereby certify that on October 30, 2019, I electronically filed the foregoing
    document with the Clerk of the Court using CM/ECF.

                                                  /s/ Melissa Pallett-Vasquez
                                                   Melissa Pallett-Vasquez




                                           — 11 —
